              Case 2:19-cr-00112-WBS Document 51 Filed 05/27/20 Page 1 of 3

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMY SCHULLER HITCHCOCK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 ERIC DREIBAND
   Assistant Attorney General
 7 AVNER SHAPIRO
   Trial Attorney
 8 United States Department of Justice
   Criminal Section, Civil Rights Division
 9 950 Pennsylvania Avenue, NW
   Washington, DC 20530
10

11 Attorneys for Plaintiff
   United States of America
12

13                               IN THE UNITED STATES DISTRICT COURT

14                                   EASTERN DISTRICT OF CALIFORNIA

15
     UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00112-WBS
16
                                   Plaintiff,            JOINT STATUS REPORT; STIPULATION AND
17                                                       ORDER TO SET TRIAL CONFIRMATION
                            v.                           HEARING
18
     NERY A. MARTINEZ VASQUEZ,
19   MAURA N. MARTINEZ,

20                                Defendants.

21

22          This case is currently set for a jury trial commencing on November 10, 2020. ECF 47. At the

23 time this trial date was set, the Court set a further status conference for June 1, 2020, at which to receive

24 a status update from the parties and set a trial confirmation hearing. ECF 47.

25          By this stipulation, plaintiff United States of America, by and through its counsel of record, and

26 defendants Nery A. Martinez Vasquez and Maura N. Martinez, by and through their counsel of record,
27 hereby submit this joint status report and therefore request that the Court vacate the status conference

28 currently set for June 1, 2020. The parties further request that the Court set a trial confirmation hearing


      STIPULATION AND PROTECTIVE ORDER                    1
30
                 Case 2:19-cr-00112-WBS Document 51 Filed 05/27/20 Page 2 of 3

 1 in this matter for September 14, 2020.

 2          The parties agree and stipulate as follows:

 3          1.       Defense counsel continues to review and analyze the discovery produced by the

 4 government in this case, including discovery recently produced on March 16, 2020. This discovery to

 5 date is comprised of over 4,000 pages or items. Some of this discovery is also governed by a protective

 6 order, which affects the manner and thus speed at which counsel can review and analyze these materials.

 7          2.       Defense counsel also continues to conduct investigation and research into the information

 8 contained in this discovery and the charges, confer with their clients, and otherwise prepare for trial.

 9 Defense preparation has been significantly affected, however, by the public health concerns related to

10 COVID-19, as noted in the Court’s General Orders 611, 612, 617 and 618, and judicial declarations of

11 emergency. These public health concerns and the challenges presented by the evolving COVID-19

12 pandemic have affected defense counsel’s ability to conduct investigation and confer with their clients.

13 In some instances, the public safety measures instituted, such as stay-at-home orders, travel restrictions,

14 and closures, have delayed or inhibited defense counsel preparation. Nevertheless, defense counsel

15 continues to diligently prepare for trial and confer with the government regarding resolution.

16          3.       Defense counsel and the United States continue to meet and confer. The parties are

17 scheduled to further discuss case status and resolution on June 16, 2020. The United States anticipates

18 extending plea offers prior to this meeting.

19          4.       In light of the information provided above, the parties jointly requested that the status

20 conference currently set for June 1, 2020 be vacated. As anticipated by the Court at the February 24,

21 2020 status conference, however, the parties request that a trial confirmation hearing be set for

22 September 14, 2020, at which to confirm the parties’ readiness for trial and address any other items as

23 needed.

24          5.       By previous findings and order of the Court, time until November 10, 2020 has been

25 deemed excluded for the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et

26 seq., within which trial must commence, pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].
27 See ECF 47. For the reasons set forth above, including the COVID-19 pandemic and the Court’s

28 General Orders, and defense counsel’s continued need of this time for effective preparation, the ends of


      STIPULATION AND PROTECTIVE ORDER                     2
30
                 Case 2:19-cr-00112-WBS Document 51 Filed 05/27/20 Page 3 of 3

 1 justice served by continuing the case as requested outweigh the interest of the public and the defendants

 2 in a speedy trial.

 3          6.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 5 must commence.

 6          IT IS SO STIPULATED.

 7
     Dated: May 26, 2020                                       MCGREGOR W. SCOTT
 8                                                             United States Attorney
 9
                                                       By: /s/ Amy Schuller Hitchcock
10                                                         Amy Schuller Hitchcock
                                                           Assistant United States Attorney
11
     Dated: May 26, 2020                                       /s/ Mark J. Reichel
12                                                             Mark J. Reichel
13                                                             Counsel for Defendant
                                                               NERY A. MARTINEZ
14                                                             VASQUEZ

15 Dated: May 26, 2020                                         /s/ Tasha P. Chalfant
                                                               Tasha P. Chalfant
16                                                             Counsel for Defendant
                                                               MAURA N. MARTINEZ
17

18

19

20          IT IS SO FOUND AND SO ORDERED.
21
     Dated: May 26, 2020
22

23

24

25

26
27

28


      STIPULATION AND PROTECTIVE ORDER                     3
30
